IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DAVID BAATZ,                         :   No. 27 MAP 2017
                                     :
                 Appellant           :
                                     :   Appeal from the order of the
                                     :   Commonwealth Court dated May 31,
           v.                        :   2017 at No. 10 MD 2017
                                     :
                                     :
COMMONWEALTH OF PENNSYLVANIA,        :
BOARD OF PROBATION AND PAROLE,       :
                                     :
                 Appellee            :


                                 ORDER



PER CURIAM                                    DECIDED: January 18, 2018

     AND NOW, this 18th day of January, 2018, the Order of the Commonwealth

Court is hereby AFFIRMED.